Exhibit 10.1
ISABELLA BANK
RELOCATION EXPENSE AGREEMENT


This Relocation Expense Agreement (the “Agreement”) is entered into effective as
of July 13, 2020, by Neil M. McDonnell (the “Employee”) and Isabella Bank
(together with any successors and affiliates, the “Bank”).


1.
Payments. The Bank will advance or reimburse the Employee for up to $112,000 of
the relocation expenses described below (the “Expenses”) that the Employee
incurs to relocate his immediate family to within commuting distance of the
Bank’s headquarters in Mt. Pleasant, Michigan.



2.
Eligible Expenses. Eligible Expenses are expenses incurred by Employee on or
before October 13, 2020 for: (i) packing and moving costs for moving household
goods and personal effects including the hiring of professional movers or
renting of a moving vehicle; (ii) moving costs for up to two vehicles; (iii)
fees and closing costs, as well as any out-of-pocket down payment, for a primary
residence within commuting distance of the Bank’s headquarters in Mt. Pleasant,
Michigan; and (iv) any other relocation expense that the Bank approves in
advance. Eligible Expenses do not include, for example: (i) temporary housing;
(ii) the purchase of household furniture, equipment or supplies for the new
home; (iii) expenses for non-immediate family members; or (iv) personal travel
expenses. This Agreement does not apply to Expenses incurred after the
Employee’s termination of employment for any reason.



3.
Documentation. The Employee must substantiate the advancement and reimbursement
of Expenses with documentation that is acceptable to the Bank and compliant with
any applicable Bank policies or procedures. Requests for advances or
reimbursement must be submitted to the Bank within 60 days of the expense being
paid or incurred. The Bank will reimburse an eligible Expense that the Bank does
not advance as soon as practical after it is substantiated to the Bank’s
satisfaction, and in any event before the end of the calendar year following the
calendar year in which the expense is incurred.



4.
Repayments. Employee will repay all advancements and reimbursements under this
Agreement: (i) if Employee has not closed on the purchase of a primary residence
within commuting distance of the Bank’s headquarters in Mt. Pleasant, Michigan
on or before October 13, 2020; and/or (ii) if Employee’s employment with the
Bank is terminated before January 1, 2024 by Employee voluntarily or by the Bank
for Cause. Employee’s termination due to death, Disability, or after a Change in
Control is deemed not to be a voluntary termination. Employee will also repay
any advances to the extent that Employee does not incur the relevant Expense.



5.
Definition of Cause. “Cause” has the meaning given in any employment agreement
between the Employee and the Bank, but if the Employee is not a party to an
employment



1

--------------------------------------------------------------------------------



agreement with the Bank in which “Cause” is defined, the term “Cause” means the
existence of any of the following circumstances:


a.
the Employee’s conviction, guilty plea or plea of no lo contendere to, a crime
that involves moral turpitude or a felony;



b.
the Employee’s material failure or refusal to perform the usual and customary
duties of the Employee’s employment, other than as a result of having a
Disability;



c.
the Employee’s material breach of any agreement or understanding between the
Employee and the Bank;



d.
the Employee’s theft, embezzlement, or misappropriation from the Bank;



e.
conduct by the Employee that is unethical, immoral, dishonest, or fraudulent, or
which significantly discredits the Bank’s reputation;



f.
any material violation by the Employee of any law or regulation that is
applicable to the business of the Bank; or



g.
Employee’s knowing failure to follow reasonable instructions of the Bank or the
reasonable policies, standards, and regulations of the Bank.



Notwithstanding the foregoing, a condition that is described in clauses (b),
(c), (e), or (g) is not “Cause” unless the Employee: (i) receives written notice
of the offending condition; and (ii) the Employee either (1) fails to cure the
condition within 30-calendar days from receipt by the Employee of the notice, or
(2) cannot cure the condition within such 30-day period, as determined by the
Bank.


6.
Definition of Disability. With respect to the Employee, “Disability” has the
meaning provided in the Bank’s long-term disability plan, or if no such plan
exists, Disability means any physical or mental disability or infirmity of the
Employee that prevents the performance of the essential functions of Employee’s
position for a period of (i) 150 consecutive days or (ii) 180 non-consecutive
days during any 12-month period. Any question as to the existence, extent, or
potentiality of the Employee’s Disability upon which the Employee and the Bank
cannot agree will be determined by a qualified, independent physician mutually
selected by the Employee and the Bank (or, in the event, they cannot agree on a
physician, a physician mutually selected by a physician designated by each
party). The determination of any such mutually-selected physician will be final
and conclusive for all purposes of this Agreement.



7.
Definition of Change in Control. “Change in Control” means any of the following
events:



a.
a change in the ownership of the Relevant Company, whereby a person or more than
one person acting as a group (an “Acquirer”), acquires, directly or indirectly,



2

--------------------------------------------------------------------------------



ownership of a number of shares of the Relevant Company which, together with
shares already held by such Acquirer, constitutes more than fifty percent (50%)
of the total fair market value or of the combined voting power of the
outstanding shares of the Relevant Company; provided that if an Acquirer already
owns more than fifty percent (50%) of the total fair market value or of the
combined voting power of the outstanding shares of the Relevant Company then the
acquisition of additional shares by such Acquirer is not considered a change in
the ownership of the Relevant Company;


b.
a change in the effective control of the Relevant Company, whereby a majority of
the persons who were members of the company’s board of directors are, within a
twelve (12) month period, replaced by individuals whose appointment or election
is not endorsed by a majority of the board of directors prior to such
appointment or election; or



c.
a change in the ownership of the assets of the Relevant Company, whereby an
Acquirer acquires (or has acquired during a twelve (12) month period ending on
the date of the most recent acquisition by such Acquirer) assets of the Relevant
Company that have a total gross fair market value equal to or greater than fifty
percent (50%) of the total gross fair market value of all of the assets of the
Relevant Company immediately prior to such acquisition or acquisitions; provided
that there is no change in the ownership of the assets of the Relevant Company
if assets are transferred to an entity that is controlled by the shareholders of
the Relevant Company immediately after the transfer, nor is it a change in the
ownership of the assets if the Relevant Company transfers assets to:



i.
a person who immediately before the asset transfer was a shareholder of the
Relevant Company in exchange for or with respect to the shareholder’s capital
stock in the Relevant Company;



ii.
an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Relevant Company;



iii.
a person that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding shares of the Relevant
Company; or



iv.
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by an Acquirer described in subparagraph
(iii) of this section.



d.
Notwithstanding the preceding provisions of this section, a Planned Capital
Offering shall not constitute a Change in Control. A “Planned Capital Offering”
is an issuance of shares by Isabella Bank Corporation (“Isabella”) to new
investors pursuant to a plan adopted by its board of directors, as part of the
overall growth



3

--------------------------------------------------------------------------------



plan for Isabella so long as a majority of the Persons who were members of
Isabella’s board of directors preceding such capital offering remain after its
completion. A Planned Capital Offering may include the issuance of shares that
are registered with the Securities and Exchange Commission or any state
securities regulator, or that is exempt from registration with the Securities
and Exchange Commission or any state securities regulator pursuant to any
federal or state law or regulation.


e.
For purposes of this Section, a Relevant Company is the Bank (excluding its
affiliates) or Isabella.



8.
Repayment Terms. The Employee will repay any advance for an Expense that he does
not incur promptly after the Employee knows or reasonably should know that he
will not incur the Expense. The Employee will repay any other repayment due
under this Agreement within 30 days after the date of his termination or within
such longer period to which the Bank agrees. The Employee agrees that the Bank
may, in its discretion, withhold from Employee’s pay any repayment not paid at
termination, and may otherwise offset Employee’s repayment against any amount
that the Bank owes to the Employee. Employee will reimburse the Bank for its
reasonable costs to collect amounts owed under this Agreement and to otherwise
enforce this Agreement, including the Bank’s attorneys’ fees.



9.
Taxes. Employee acknowledges that Expense advances and reimbursement are
considered compensation and is subject to state and federal income and payroll
taxes and withholding. Employee authorizes the Bank to withhold payroll taxes on
advances and reimbursement from said advances and reimbursements. Employee
further agrees to otherwise reimburse the Bank for taxes that the Bank is
required to pay on the Employee’s behalf.



This Agreement is intended to comply with the rules of Section 409A of the
Internal Revenue Code and its related regulations, including Treasury Regulation
1.409A-3(i)(2)(iv) (“Section 409A”), and shall be interpreted accordingly.
Employee’s rights under this Agreement are not subject to liquidation or
exchange for another benefit and, subject to the limit on the amount of Expenses
that may be advanced or reimbursed under this Agreement, the amount of expenses
eligible for advancement or reimbursement during a calendar year may not affect
the expenses eligible for advancement or reimbursement in any other calendar
year.


10.
Acknowledgement of At-Will Employment. Employee acknowledges and agrees this
Agreement is not an employment contract or an agreement for a term of
employment. This Agreement does not modify the Employee’s status as an at-will
employee. The Bank and Employee may terminate their employment relationship at
any time, with or without cause.



11.
Miscellaneous. This Agreement is the entire agreement between the parties to the
extent of its subject matter. This Agreement may be modified by a writing signed
by both parties to this Agreement. This Agreement is governed by Michigan law,
excluding its conflict



4

--------------------------------------------------------------------------------



of laws rules. Any unenforceable provision will be severed and will not affect
the enforceability of the other provisions of this Agreement.


12.
Signature Deadline. This Agreement has been executed by the Bank on the 13th day
of July, 2020. This Agreement shall be null and void and of no effect if it is
not fully executed by Employee and returned to the Bank by July 20, 2020.





The Bank and the Employee agree and execute this Agreement by their signatures
below.


 
 
 
EMPLOYEE
 
 
 
 
 
Date:
July 13, 2020
 
/s/ Neil M. McDonnell
 
 
 
Neil M. McDonnell
 
 
 
 
 
 
 
 
 
 
 
 
 
ISABELLA BANK
 
 
 
 
 
 
 
 
 
 
Date:
July 13, 2020
 
By:
/s/ Jae A. Evans
 
 
 
 
 
 
 
 
Name:
Jae A. Evans
 
 
 
 
 
 
 
 
Title:
Chief Executive Officer







[Signature Page to Relocation Expense Agreement]


5